Citation Nr: 1411262	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-18 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a liver transplant.

4.  Entitlement to service connection for a liver transplant.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for angina pectoris.

6.  Entitlement to service connection for angina pectoris.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for diabetes.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for renal disability.

10.  Entitlement to service connection for renal disability.

11.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.

12.  Entitlement to service connection for depression.

13.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for 02 hemolytic anemia.

14.  Entitlement to service connection for 02 hemolytic anemia.


REPRESENTATION

Appellant represented by:	Kevin Janey


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to July 1974.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran is living overseas, and the Pittsburgh RO has assumed jurisdiction over this foreign case.  Additional private medical evidence was added to the claims file in November 2011, along with a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) (2013).

The reopened issues of entitlement to service connection for angina pectoris, diabetes, renal disability, depression, and 02 hemolytic anemia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claims for entitlement to service connection for hepatitis C, a liver transplant, angina pectoris, diabetes, renal disability, depression, and 02 hemolytic anemia were denied by an unappealed rating decision in August 2007.  

2.  Evidence received since the August 2007 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hepatitis C, a liver transplant, angina pectoris, diabetes, renal disability, depression, and 02 hemolytic anemia.

3.  Hepatitis C was incurred as a result of service.

4.  The veteran's liver transplant was secondary to his hepatitis C.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision that denied entitlement to service connection for hepatitis C, a liver transplant, angina pectoris, diabetes, renal disability, depression, and 02 hemolytic anemia has become final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).
2.  Evidence received since the August 2007 rating decision that denied entitlement to service connection for hepatitis C, a liver transplant, angina pectoris, diabetes, renal disability, depression, and 02 hemolytic anemia is new and material; and therefore, the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Hepatitis C was incurred as a result of service.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

4.  The veteran's liver transplant is proximately due to his hepatitis C.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As the issues of new and material evidence to reopen the claims for service connection for hepatitis C, a liver transplant, angina pectoris, diabetes, renal disability, depression, and 02 hemolytic anemia are granted in the decision below, with the reopened claims for hepatitis C and a liver transplant being granted, further discussion as to VA's duties to notify and assist with regard to such issues is rendered moot.



Analysis of the Claims

New and Material Evidence Claims

The Veteran seeks to establish service connection for hepatitis C, a liver transplant, angina pectoris, diabetes, renal disability, depression, and 02 hemolytic anemia.  The RO has declined to reopen the claims and has continued the denials issued in a previous final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In an August 2007 rating decision, the RO denied entitlement to service connection for hepatitis C, a liver transplant, angina pectoris, diabetes, renal disability, depression, and 02 hemolytic anemia because there was no medical evidence of any of the disabilities as a result of service.  Notice of the determination was issued later that same month.  The Veteran filed a claim to reopen the claim for service connection for hepatitis C, a liver transplant, angina pectoris, diabetes, renal disability, depression, and 02 hemolytic anemia in March 2009; and this appeal ensues from a January 2010 rating decision, which declined to reopen these claims.  

The evidence on file at the time of the August 2007 rating decision consisted of the Veteran's service treatment records and an October 1980 VA examination report.

The service treatment records on file, which do not include a separation examination report, do not reveal any pertinent complaints or clinical findings.  A VA general examination report dated in October 1980 does not reveal any pertinent complaints or clinical findings.

The evidence received by VA since the August 2007 rating decision consists of private treatment records dated from January 2009 to November 2011, medical excerpts, and the Veteran's written statements.  

This evidence includes a November 2011 statement from M. Felldin, M.D., a specialist in nephrology and transplant medicine, that the cause of his liver transplant was hepatitis C; that there is no history of drug abuse, tattoos, or blood transfusions; and that it is at least as likely as not that the Veteran was infected with hepatitis C due to his receiving vaccinations in service via a so called "jet air gun injector" (MUNJI).  Additional private medical records since January 2009 include current evidence of angina pectoris, diabetes, renal disability, and depression.  The veteran has indicated that he also has anemia due to his hepatitis C.

The Board has reviewed the evidence received into the record since the August 2007 RO denial and finds that new and material evidence has been received sufficient to reopen the claims for service connection for hepatitis C, a liver transplant, angina pectoris, diabetes, renal disability, depression, and 02 hemolytic anemia.  

Evidence received since the August 2007 RO denial is new because it had not previously been received by VA, and it is material because it relates to an element of service connection that was missing at the time of the prior final denial, specifically, that the Veteran has current disabilities of hepatitis C, a liver transplant, angina pectoris, diabetes, renal disability, depression, and 02 hemolytic anemia.  

This evidence raises a reasonable possibility of substantiating the claims for service connection for hepatitis C, a liver transplant, angina pectoris, diabetes, renal disability, depression, and 02 hemolytic anemia, as it bears upon one element of a claim for service connection.

Therefore, new and material evidence has been received and the claims for service connection for hepatitis C, a liver transplant, angina pectoris, diabetes, renal disability, depression, and 02 hemolytic anemia are reopened.  

The Board must now consider whether the Veteran will be prejudiced if the Board proceeds to consider his claims for service connection for hepatitis C and a liver transplant on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has made arguments on the merits of the claims for service connection for hepatitis C and a liver transplant throughout the appeal period.  He has also had the opportunity to submit evidence on the merits of these claims.  In light of the favorable grant of benefits, there is no possibility of prejudice by the Board's adjudication, in the first instance, of the claims for service connection for hepatitis C and a liver transplant on the merits.  Curry v. Brown, 7 Vet App 59 (1994).

Service Connection Claim

The Veteran has contended that he contracted hepatitis C as a result of MUNJI vaccinations in service, which lead to a liver transplant.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

According to an August 2009 report from W. Bennet, M.D., Ph. D., the Director of Liver Transplantation at Sahlgrenska University Hospital, where the Veteran had been seen since 2000, the Veteran was diagnosed in 1999 with liver failure and cirrhosis secondary to hepatitis C, with a subsequent liver transplant.  

According to a March 2011 statement from Dr. Bennet, the Veteran did not have a history of IV drug use, tattoos, or a risk of transmission of hepatitis C through sexual contact.  Dr. Bennet noted that there was medical literature that MUNJI has been associated with hepatitis B transmission in humans and that, therefore, it would be reasonable to assume that hepatitis C could also be transmitted.  Consequently, the MUNJI that the Veteran received in service should be considered a possible route of transmission of his hepatitis C.

As noted above, Dr. Felldin reported in November 2011 that the Veteran did not have a history of drug abuse, tattoos, or blood transfusions and that it is at least as likely as not that the Veteran was infected with hepatitis C due to his receiving vaccinations in service via MUNJI.  

Also on file are medical excerpts, including an August 1999 Report for the Armed Forces Epidemiological Board (AFEB) in which it is noted that an AFEB visit to Parris Island revealed high volume recruit immunization using jet injectors, with jet injector nozzles frequently contaminated with blood but inadequately sterilized.

Based on the above evidence, in which there is no showing of hepatitis C risk factors such as intravenous drug use, tattoos, or sexual contact, and which includes a medical nexus opinion in favor of the claims and no opinion against the claims, the Board concludes that service connection is warranted for hepatitis C on a direct basis.  Service connection is warranted on a secondary basis for a liver transplant, which is a subsequent result of the Veteran's hepatitis C.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for hepatitis C is reopened.

Service connection for hepatitis C is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a liver transplant is reopened.

Service connection for a liver transplant is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for angina pectoris is reopened; and, to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for diabetes is reopened; and, to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for renal disability is reopened; and, to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for depression is reopened; and, to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for 02 hemolytic anemia is reopened; and, to that extent only, the appeal is granted.


REMAND

The Board has found that new and material evidence has been received to reopen the claims of entitlement to service connection for angina pectoris, diabetes, renal disability, depression, and 02 hemolytic anemia.  As such, the Board must consider whether the Veteran will be prejudiced if the Board proceeds to consider his reopened claims for service connection for angina pectoris, diabetes, renal disability, depression, and 02 hemolytic anemia on the merits de novo prior to RO consideration of the reopened claims on the merits de novo.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Although there are recent findings related to heart disease, diabetes, renal disability, and depression, the cause of these disabilities is unclear.  There is no post-service VA examination with a nexus opinion on whether the Veteran has angina pectoris, diabetes, renal disability, depression, and 02 hemolytic anemia due to his now service-connected hepatitis C and liver transplant.  Consequently, nexus opinions are needed prior to final Board adjudication.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2013), an examination will be requested whenever VA determines, as in this case, that there is a need to confirm the existence and to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2013).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for examinations by appropriate medical professionals to determine the nature and etiology of any heart disease manifested by angina pectoris, diabetes, renal disability, depression, and anemia.  The examiner will review the evidence of record and provide an opinion, with a clear rationale based on the evidence of record, on whether the Veteran has heart disease manifested by angina pectoris, diabetes, renal disability, depression, or anemia that is at least as likely as not (50 percent probability or more) caused by or aggravated by his service-connected hepatitis C and liver transplant.  The record, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  The rationale for all opinions expressed must be explained, with reference to the relevant evidence of record.    

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to finds in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

2.  The Veteran must be notified that it is his responsibility to report for the above examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

3.  After the above, readjudicate the Veteran's claims for service connection for angina pectoris, diabetes, renal disability, depression, and 02 hemolytic anemia.  If one or more of the benefits sought on appeal remain denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


